Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	Group I: 	Claims 1-38, and 40, drawn to a carrier and a package including the carrier and one or more articles, classified in B65D 73/0085 and others.
Group II: 	Claim 39, drawn to a blank, classified in class B31B 50/82 and others.

The inventions are distinct, each from the other because of the following reasons:
Invention of Groups I and II are independent and distinct because there is no relationship between the carrier and the blank for the purpose of restriction since either the carrier or the blank can be used by itself, and the blank for forming a display card with first and second side panels and first and second wing panels while the carrier has no such side panels and wing panels which is independent and distinct from the carrier or the package as claimed.  
Because these inventions are independent and/or distinct for the reasons given above and have acquired a separate status in the art and because by their different classification and because they are capable of separate manufacture, use and sale, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736